 



Exhibit 10.1
 
 
LIFECORE BIOMEDICAL, INC.
1996 STOCK PLAN, AS AMENDED
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
SECTION 1.
  GENERAL PURPOSE OF PLAN; DEFINITIONS     1  
SECTION 2.
  ADMINISTRATION     3  
SECTION 3.
  STOCK SUBJECT TO PLAN     4  
SECTION 4.
  ELIGIBILITY     4  
SECTION 5.
  STOCK OPTIONS     5  
SECTION 6.
  STOCK APPRECIATION RIGHTS     8  
SECTION 7.
  RESTRICTED STOCK     9  
SECTION 8.
  DEFERRED STOCK AWARDS     11  
SECTION 9.
  TRANSFER, LEAVE OF ABSENCE, ETC.     12  
SECTION 10.
  AMENDMENTS AND TERMINATION     12  
SECTION 11.
  UNFUNDED STATUS OF PLAN     13  
SECTION 12.
  GENERAL PROVISIONS     13  

i 



--------------------------------------------------------------------------------



 



LIFECORE BIOMEDICAL, INC.
1996 STOCK PLAN
     SECTION 1. GENERAL PURPOSE OF PLAN; DEFINITIONS.
     The name of this plan is the Lifecore Biomedical, Inc. 1996 Stock Plan (the
“Plan”). The purpose of the Plan is to enable Lifecore Biomedical, Inc. (the
“Company”) to retain and attract executives and other key employees,
non-employee directors and consultants who contribute to the Company’s success
by their ability, ingenuity and industry, and to enable such individuals to
participate in the long-term success and growth of the Company by giving them a
proprietary interest in the Company.
     For purposes of the Plan, the following terms shall be defined as set forth
below:
     a. “BOARD” means the Board of Directors of the Company as it may be
comprised from time to time.
     b. “CAUSE” means a felony conviction of a participant or the failure of a
participant to contest prosecution for a felony, willful misconduct, dishonesty
or intentional violation of a statute, rule or regulation, any of which, in the
judgment of the Company, is harmful to the business or reputation of the
Company.
     c. “CODE” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute.
     d. “COMMITTEE” means the Committee referred to in Section 2 of the Plan. If
at any time no Committee shall be in office, then the functions of the Committee
specified in the Plan shall be exercised by the Board, unless the Plan
specifically states otherwise.
     e. “CONSULTANT” means any person, including an advisor, engaged by the
Company or a Parent of the Subsidiary of the Company to render services and who
is compensated for such services and who is not an employee of the Company or
any Parent Corporation or Subsidiary of the Company. A Non-Employee Director may
serve as a Consultant.
     f. “COMPANY” means Lifecore Biomedical, Inc., a corporation organized under
the laws of the State of Minnesota (or any successor corporation).
     g. “DEFERRED STOCK” means an award made pursuant to Section 8 below of the
right to receive stock at the end of a specified deferral period.
     h. “DISABILITY” means permanent and total disability as determined by the
Committee.
     i. “EARLY RETIREMENT” means retirement, with consent of the Committee at
the time of retirement, from active employment with the Company and any
Subsidiary or Parent Corporation of the Company.

1



--------------------------------------------------------------------------------



 



     j. “FAIR MARKET VALUE” of Stock on any given date shall be determined by
the Committee as follows: (a) if the Stock is listed for trading on one of more
national securities exchanges, or is traded on the NASDAQ Stock Market, the last
reported sales price on the principal such exchange or the NASDAQ Stock Market
on the date in question, or if such Stock shall not have been traded on such
principal exchange on such date, the last reported sales price on such principal
exchange or the NASDAQ Stock Market on the first day prior thereto on which such
Stock was so traded; or (b) if the Stock is not listed for trading on a national
securities exchange or the NASDAQ Stock Market, but is traded in the
over-the-counter market, including the NASDAQ Small Cap Market, the closing bid
price for such Stock on the date in question, or if there is no such bid price
for such Stock on such date, the closing bid price on the first day prior
thereto on which such price existed; or (c) if neither (a) or (b) is applicable,
by any means fair and reasonable by the Committee, which determination shall be
final and binding on all parties.
     k. “INCENTIVE STOCK OPTION” means any Stock Option intended to be and
designated as an “Incentive Stock Option” within the meaning of Section 422 of
the Code.
     l. “NON-EMPLOYEE DIRECTOR” means a “Non-Employee Director” within the
meaning of Rule 16b-3(b)(3) under the Securities Exchange Act of 1934.
     m. “NON-QUALIFIED STOCK OPTION” means any Stock Option that is not an
Incentive Stock Option, and is intended to be and is designated as a
“Non-Qualified Stock Option.”
     n. “NORMAL RETIREMENT” means retirement from active employment with the
Company and any Subsidiary or Parent Corporation of the Company on or after age
65.
     o. “OUTSIDE DIRECTOR” means a Director who: (a) is not a current employee
of the Company or any member of an affiliated group which includes the Company;
(b) is not a former employee of the Company who receives compensation for prior
services (other than benefits under a tax-qualified retirement plan) during the
taxable year; (c) has not been an officer of the Company; (d) does not receive
remuneration from the Company, either directly or indirectly, in any capacity
other than as a director, except as otherwise permitted under Code Section
162(m) and regulations thereunder. For this purpose, remuneration includes any
payment in exchange for good or services. This definition shall be further
governed by the provisions of Code Section 162(m) and regulations promulgated
thereunder.
     p. “PARENT CORPORATION” means any corporation (other than the Company) in
an unbroken chain of corporations ending with the Company if each of the
corporations (other than the Company) owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.
     q. “RESTRICTED STOCK” means an award of shares of Stock that are subject to
restrictions under Section 7 below.
     r. “RETIREMENT” means Normal Retirement or Early Retirement.
     s. “STOCK” means the Common Stock of the Company.

2



--------------------------------------------------------------------------------



 



     t. “STOCK APPRECIATION RIGHT” means the right pursuant to an award granted
under Section 6 below to surrender to the Company all or a portion of a Stock
Option in exchange for an amount equal to the difference between (i) Fair Market
Value, as of the date such Stock Option or such portion thereof is surrendered,
of the shares of Stock covered by such Stock Option or such portion thereof, and
(ii) the aggregate exercise price of such Stock Option or such portion thereof.
     u. “STOCK OPTION” means any option to purchase shares of Stock granted
pursuant to Section 5 below.
     v. “SUBSIDIARY” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.
     SECTION 2. ADMINISTRATION.
     The Plan shall be administered by the Board of Directors or by a Committee
appointed by the Board of Directors of the Company consisting of at least two
Directors, all of whom shall be Outside Directors and Non-Employee Directors,
who shall serve at the pleasure of the Board.
     The Committee shall have the power and authority to grant to eligible
employees or Consultants, pursuant to the terms of the Plan: (i) Stock Options,
(ii) Stock Appreciation Rights, (iii) Restricted Stock, or (iv) Deferred Stock
awards.
     In particular, the Committee shall have the authority:
     (i) to select the officers and other key employees of the Company and its
Subsidiaries and other eligible persons to whom Stock Options, Stock
Appreciation Rights, Restricted Stock and Deferred Stock awards may from time to
time be granted hereunder;
     (ii) to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock and
Deferred Stock awards, or a combination of the foregoing, are to be granted
hereunder;
     (iii) to determine the number of shares to be covered by each such award
granted hereunder;
     (iv) to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any award granted hereunder (including, but not limited to, any
restriction on any Stock Option or other award and/or the shares of Stock
relating thereto), which authority shall be exclusively vested in the Committee
(and not the Board) for purposes of establishing performance criteria used with
Restricted Stock and Deferred Stock awards; provided, however, that in the event
of a merger or asset sale, the applicable provisions of Sections 5(c) and 7(c)
of the Plan shall govern the acceleration of the vesting of any Stock Option or
awards;

3



--------------------------------------------------------------------------------



 



     (v) to determine whether, to what extent and under what circumstances Stock
and other amounts payable with respect to an award under this Plan shall be
deferred either automatically or at the election of the participant.
     The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable; to interpret the terms and provisions of the
Plan and any award issued under the Plan (and any agreements relating thereto);
and to otherwise supervise the administration of the Plan. The Committee may
delegate to executive officers of the Company the authority to exercise the
powers specified in (i), (ii), (iii), (iv) and (v) above with respect to persons
who are not either the chief executive officer of the Company or the four
highest paid officers of the Company other than the chief executive officer.
     All decisions made by the Committee pursuant to the provisions of the Plan
shall be final and binding on all persons, including the Company and Plan
participants.
     SECTION 3. STOCK SUBJECT TO PLAN.
     The total number of shares of Stock reserved and available for distribution
under the Plan shall be 3,000,000. Such shares may consist, in whole or in part,
of authorized and unissued shares.
     Subject to paragraph (b)(iv) of Section 6 below, if any shares that have
been optioned cease to be subject to Stock Options, or if any shares subject to
any Restricted Stock or Deferred Stock award granted hereunder are forfeited or
such award otherwise terminates without a payment being made to the participant,
such shares shall again be available for distribution in connection with future
awards under the Plan.
     In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, other change in corporate structure affecting
the Stock, or spin-off or other distribution of assets to shareholders, such
substitution or adjustment shall be made in the aggregate number of shares
reserved for issuance under the Plan, in the number and option price of shares
subject to outstanding options granted under the Plan, and in the number of
shares subject to Restricted Stock or Deferred Stock awards granted under the
Plan as may be determined to be appropriate by the Committee, in its sole
discretion, provided that the number of shares subject to any award shall always
be a whole number. Such adjusted option price shall also be used to determine
the amount payable by the Company upon the exercise of any Stock Appreciation
Right associated with any Option.
     SECTION 4. ELIGIBILITY.
     Officers, other key employees of the Company and Subsidiaries, members of
the Board of Directors, and Consultants who are responsible for or contribute to
the management, growth and profitability of the business of the Company and its
Subsidiaries are eligible to be granted Stock Options, Stock Appreciation
Rights, Restricted Stock or Deferred Stock awards under the Plan. The optionees
and participants under the Plan shall be selected from time to time by the
Committee, in its sole discretion, from among those eligible, and the Committee
shall determine, in its sole discretion, the number of shares covered by each
award.

4



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, no person shall receive grants of Stock
Options and Stock Appreciation Rights under this Plan which exceed 600,000
shares during any fiscal year of the Company.
     SECTION 5. STOCK OPTIONS.
     Any Stock Option granted under the Plan shall be in such form as the
Committee may from time to time approve.
     The Stock Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Non-Qualified Stock Options. No Incentive Stock Options
shall be granted under the Plan after September 19, 2006.
     The Committee shall have the authority to grant any optionee Incentive
Stock Options, Non-Qualified Stock Options, or both types of options (in each
case with or without Stock Appreciation Rights). To the extent that any option
does not qualify as an Incentive Stock Option, it shall constitute a separate
Non-Qualified Stock Option.
     Anything in the Plan to the contrary notwithstanding, no term of this Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be so exercised, so
as to disqualify either the Plan or any Incentive Stock Option under Section 422
of the Code. The preceding sentence shall not preclude any modification or
amendment to an outstanding Incentive Stock Option, whether or not such
modification or amendment results in disqualification of such Stock Option as an
Incentive Stock Option, provided the optionee consents in writing to the
modification or amendment.
     Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable.
     (a) OPTION PRICE. The option price per share of Stock purchasable under a
Stock Option shall be determined by the Committee at the time of grant. In no
event shall the option price per share of Stock purchasable under an Incentive
Stock Option be less than 100% of Fair Market Value on the date the option is
granted. If an employee owns or is deemed to own (by reason of the attribution
rules applicable under Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of stock of the Company or any Parent Corporation or
Subsidiary and an Incentive Stock Option is granted to such employee, the option
price shall be no less than 110% of the Fair Market Value of the Stock on the
date the option is granted.
     (b) OPTION TERM. The term of each Stock Option shall be fixed by the
Committee, but no Incentive Stock Option shall be exercisable more than ten
years after the date the option is granted. If an employee owns or is deemed to
own (by reason of the attribution rules of Section 424(d) of the Code) more than
10% of the combined voting power of all classes of stock of the Company or any
Parent Corporation or Subsidiary and an Incentive Stock Option is granted to
such employee, the term of such option shall be no more than five years from the
date of grant.

5



--------------------------------------------------------------------------------



 



     (c) EXERCISABILITY. Stock Options shall be exercisable at such time or
times as determined by the Committee at or after grant, subject to the
restrictions stated in Section 5(b) above. If the Committee provides, in its
discretion, that any option is exercisable only in installments, the Committee
may waive such installment exercise provisions at any time. Notwithstanding
anything contained in the Plan to the contrary, the Committee may, in its
discretion, extend or vary the term of any Stock Option or any installment
thereof, whether or not the optionee is then employed by the Company, if such
action is deemed to be in the best interests of the Company; provided, however,
that in the event of a merger or sale of assets, the provisions of this Section
5(c) shall govern vesting acceleration. Notwithstanding the foregoing, unless
the Stock Option provides otherwise, any Stock Option granted under this Plan
shall be exercisable in full, without regard to any installment exercise
provisions, for a period specified by the Committee, but not to exceed sixty
(60) days, prior to the occurrence of any of the following events:
(i) dissolution or liquidation of the Company other than in conjunction with a
bankruptcy of the Company or any similar occurrence, (ii) any merger,
consolidation, acquisition, separation, reorganization, or similar occurrence,
where the Company will not be the surviving entity or (iii) the transfer of
substantially all of the assets of the Company or 75% or more of the outstanding
Stock of the Company.
     The grant of an option pursuant to the Plan shall not limit in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge,
exchange or consolidate or to dissolve, liquidate, sell or transfer all or any
part of its business or assets.
     (d) METHOD OF EXERCISE. Stock Options may be exercised in whole or in part
at any time during the option period by giving written notice of exercise to the
Company specifying the number of shares to be purchased. Such notice shall be
accompanied by payment in full of the purchase price, either by check, or by any
other form of legal consideration deemed sufficient by the Committee and
consistent with the Plan’s purpose and applicable law, including promissory
notes or a properly executed exercise notice together with irrevocable
instructions to a broker acceptable to the Company to promptly deliver to the
Company the amount of sale or loan proceeds to pay the exercise price. As
determined by the Committee at the time of grant or exercise, in its sole
discretion, payment in full or in part may also be made in the form of Stock
already owned by the optionee (which in the case of Stock acquired upon exercise
of an option have been owned for more than six months on the date of surrender)
or, in the case of the exercise of a Non-Qualified Stock Option, Restricted
Stock or Deferred Stock subject to an award hereunder (based, in each case, on
the Fair Market Value of the Stock on the date the option is exercised, as
determined by the Committee), provided, however, that, in the case of an
Incentive Stock Option, the right to make a payment in the form of already owned
shares may be authorized only at the time the option is granted, and provided
further that in the event payment is made in the form of shares of Restricted
Stock or a Deferred Stock award, the optionee will receive a portion of the
option shares in the form of, and in an amount equal to, the Restricted Stock or
Deferred Stock award tendered as payment by the optionee. If the terms of an
option so permit, an optionee may elect to pay all or part of the option
exercise price by having the Company withhold from the shares of Stock that
would otherwise be issued upon exercise that number of shares of Stock having a
Fair Market Value equal to the aggregate option exercise price for the shares
with respect to which such election is made. No shares of Stock shall be issued
until full payment therefor has been made. An optionee shall generally have the
rights to

6



--------------------------------------------------------------------------------



 



dividends and other rights of a shareholder with respect to shares subject to
the option when the optionee has given written notice of exercise, has paid in
full for such shares, and, if requested, has given the representation described
in paragraph (a) of Section 12.
     (e) NON-TRANSFERABILITY OF OPTIONS. No Stock Option shall be transferable
by the optionee otherwise than by will or by the laws of descent and
distribution, and all Stock Options shall be exercisable, during the optionee’s
lifetime, only by the optionee.
     (f) TERMINATION BY DEATH. If an optionee’s employment by the Company and
any Subsidiary or Parent Corporation terminates by reason of death, any
Incentive Stock Option may thereafter be immediately exercised, to the extent
then exercisable, by the legal representative of the estate or by the legatee of
the optionee under the will of the optionee, for a period of twelve months from
the date of such death or until the expiration of the stated term of the option,
whichever period is shorter. In the event of termination of employment by reason
of death, if any Stock Option is exercised after the expiration of the exercise
periods that apply for purposes of Section 422 of the Code, the option will
thereafter be treated as a Non-Qualified Stock Option.
     (g) TERMINATION BY REASON OF DISABILITY. If an optionee’s employment by the
Company and any Subsidiary or Parent Corporation terminates by reason of
Disability, any Incentive Stock Option held by such optionee may thereafter be
exercised, to the extent it was exercisable at the time of termination due to
Disability, but may not be exercised after twelve months from the date of such
termination of employment or the expiration of the stated term of the option,
whichever period is the shorter. In the event of termination of employment by
reason of Disability, if any Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, the
option will thereafter be treated as a Non-Qualified Stock Option.
     (h) TERMINATION BY REASON OF RETIREMENT. If an optionee’s employment by the
Company and any Subsidiary or Parent Corporation terminates by reason of
Retirement and the terms of the Stock Option so provide, any Incentive Stock
Option held by such optionee may thereafter be exercised to the extent it was
exercisable at the time of such Retirement, but may not be exercised after
twelve months from the date of such termination of employment or the expiration
of the stated term of the option, whichever period is the shorter. In the event
of termination of employment by reason of Retirement, if any Stock Option is
exercised after the expiration of the exercise periods that apply for purposes
of Section 422 of the Code, the option will thereafter be treated as a
Non-Qualified Stock Option.
     (i) OTHER TERMINATION. If an optionee’s continuous status as an employee or
Consultant terminates (other than upon the optionee’s death, Disability or
Retirement), any Incentive Stock Option held by such optionee may thereafter be
exercised to the extent it was exercisable at the time of such termination, but
may not be exercised after 90 days after such termination, or the expiration of
the stated term of the option, whichever period is the shorter. In the event of
termination of employment by reason other than death, Disability or Retirement
and if pursuant to its terms any Stock Option is exercised after the expiration
of the exercise periods that apply for purposes of Section 422 of the Code, the
option will thereafter be treated as a Non- Qualified Stock Option. In the event
an Optionee’s employment with the Company is terminated for Cause, all
unexercised Options granted to such Optionee shall immediately terminate.

7



--------------------------------------------------------------------------------



 



     (j) ANNUAL LIMIT ON INCENTIVE STOCK OPTIONS. The aggregate Fair Market
Value (determined as of the time the Stock Option is granted) of the Common
Stock with respect to which an Incentive Stock Option under this Plan or any
other plan of the Company and any Subsidiary or Parent Corporation is
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000.
     (k) DIRECTORS WHO ARE NOT EMPLOYEES. Each person who (i) is not an employee
of the Company, any Parent Corporation or any Subsidiary and (ii) is elected or
re-elected as a Director by the Board or the shareholders on or subsequent to
November 17, 2005, shall automatically be granted an Option to purchase 10,000
shares of Stock as of the date of such election, or 7,500 shares of Stock as of
the date of such re-election, at an option price per share equal to 100% of the
Fair Market Value of a share of Stock on the date of such election or
re-election; provided that any such person who received an option grant pursuant
to this Section 5(k) prior to November 17, 2005 shall not be eligible to receive
an additional grant under this section until the third calendar year following
the calendar year in which the most recent prior grant under this Section to
such person was made. All such Options shall be designated as Non-Qualified
Stock Options and shall be subject to the same terms and provisions as are then
in effect with respect to the grant of Non-Qualified Stock Options to officers
and key employees of the Company, except that (1) the term of each such Option
shall be equal to ten years, which term shall not expire upon the termination of
service as a Director and (2) the Option shall become exercisable as to one half
of the shares eight months after the date the Option is granted and as to the
balance 20 months after the date the Option is granted. Upon termination of such
Director’s service as a Director of the Company, any unvested Option held by
such Director shall not become exercisable. Subject to the foregoing, all
provisions of this Plan not inconsistent with the foregoing shall apply to
Options granted pursuant to this Section 5(k).
     SECTION 6. STOCK APPRECIATION RIGHTS.
     (a) GRANT AND EXERCISE. Stock Appreciation Rights may be granted in
conjunction with all or part of any Stock Option granted under the Plan. In the
case of a Non-Qualified Stock Option, such rights may be granted either at or
after the time of the grant of such Option. In the case of an Incentive Stock
Option, such rights may be granted only at the time of the grant of the option.
     A Stock Appreciation Right or applicable portion thereof granted with
respect to a given Stock Option shall terminate and no longer be exercisable
upon the termination or exercise of the related Stock Option, except that a
Stock Appreciation Right granted with respect to less than the full number of
shares covered by a related Stock Option shall not be reduced until the exercise
or termination of the related Stock Option exceeds the number of shares not
covered by the Stock Appreciation Right.
     A Stock Appreciation Right may be exercised by an optionee, in accordance
with paragraph (b) of this Section 6, by surrendering the applicable portion of
the related Stock Option. Upon such exercise and surrender, the optionee shall
be entitled to receive an amount determined in the manner prescribed in
paragraph (b) of this Section 6. Stock Options which have been so surrendered,
in whole or in part, shall no longer be exercisable to the extent the related
Stock Appreciation Rights have been exercised.

8



--------------------------------------------------------------------------------



 



     (b) TERMS AND CONDITIONS. Stock Appreciation Rights shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Committee, including the following:
(i) Stock Appreciation Rights shall be exercisable only at such time or times
and to the extent that the Stock Options to which they relate shall be
exercisable in accordance with the provisions of Section 5 and this Section 6 of
the Plan.
(ii) Upon the exercise of a Stock Appreciation Right, an optionee shall be
entitled to receive up to, but not more than, an amount in cash or shares of
Stock equal in value to the excess of the Fair Market Value of one share of
Stock over the option price per share specified in the related option multiplied
by the number of shares in respect of which the Stock Appreciation Right shall
have been exercised, with the Committee having the right to determine the form
of payment.
(iii) Stock Appreciation Rights shall be transferable only when and to the
extent that the underlying Stock Option would be transferable under Section 5 of
the Plan.
(iv) Upon the exercise of a Stock Appreciation Right, the Stock Option or part
thereof to which such Stock Appreciation Right is related shall be deemed to
have been exercised for the purpose of the limitation set forth in Sections 3
and 4 of the Plan on the total number of shares of Stock to be issued under the
Plan and the maximum number of shares to be awarded to any one person in a
fiscal year, but only to the extent of the number of shares issued or issuable
under the Stock Appreciation Right at the time of exercise based on the value of
the Stock Appreciation Right at such time.
(v) A Stock Appreciation Right granted in connection with an Incentive Stock
Option may be exercised only if and when the market price of the Stock subject
to the Incentive Stock Option exceeds the exercise price of such Option.
     SECTION 7. RESTRICTED STOCK.
     (a) ADMINISTRATION. Shares of Restricted Stock may be issued either alone
or in addition to other awards granted under the Plan. The Committee shall
determine the officers, key employees and Consultants of the Company and
Subsidiaries to whom, and the time or times at which, grants of Restricted Stock
will be made, the number of shares to be awarded, the time or times within which
such awards may be subject to forfeiture, and all other conditions of the
awards. The Committee may also condition the grant of Restricted Stock upon the
attainment of specified performance goals. The provisions of Restricted Stock
awards need not be the same with respect to each recipient.
     (b) AWARDS AND CERTIFICATES. The prospective recipient of an award of
shares of Restricted Stock shall not have any rights with respect to such award,
unless and until such recipient has executed an agreement evidencing the award
and has delivered a fully executed copy thereof to the Company, and has
otherwise complied with the then applicable terms and conditions.

9



--------------------------------------------------------------------------------



 



(i) Each participant shall be issued a stock certificate in respect of shares of
Restricted Stock awarded under the Plan. Such certificate shall be registered in
the name of the participant, and shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such award, substantially
in the following form:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Lifecore Biomedical, Inc. 1996 Stock Plan and an Agreement entered into between
the registered owner and Lifecore Biomedical, Inc. Copies of such Plan and
Agreement are on file in the offices of Lifecore Biomedical, Inc., 3515 Lyman
Boulevard, Chaska, MN 55318.”
(ii) The Committee shall require that the stock certificates evidencing such
shares be held in custody by the Company until the restrictions thereon shall
have lapsed, and that, as a condition of any Restricted Stock award, the
participant shall have delivered a stock power, endorsed in blank, relating to
the Stock covered by such award.
     (c) RESTRICTIONS AND CONDITIONS. The shares of Restricted Stock awarded
pursuant to the Plan shall be subject to the following restrictions and
conditions:
(i) Subject to the provisions of this Plan and the award agreement, during a
period set by the Committee commencing with the date of such award (the
“Restriction Period”), the participant shall not be permitted to sell, transfer,
pledge or assign shares of Restricted Stock awarded under the Plan. Within these
limits, the Committee may provide for the lapse of such restrictions in
installments where deemed appropriate.
(ii) Except as provided in paragraph (c)(i) of this Section 7, the participant
shall have, with respect to the shares of Restricted Stock, all of the rights of
a shareholder of the Company, including the right to vote the shares and the
right to receive any cash dividends. The Committee, in its sole discretion, may
permit or require the payment of cash dividends to be deferred and, if the
Committee so determines, reinvested in additional shares of Restricted Stock (to
the extent shares are available under Section 3 and subject to paragraph (f) of
Section 12). Certificates for shares of unrestricted Stock shall be delivered to
the grantee promptly after, and only after, the period of forfeiture shall have
expired without forfeiture in respect of such shares of Restricted Stock.
(iii) Subject to the provisions of the award agreement and paragraph (c)(iv) of
this Section 7, upon termination of employment for any reason during the
Restriction Period, all shares still subject to restriction shall be forfeited
by the participant.
(iv) In the event of special hardship circumstances of a participant whose
employment is terminated (other than for Cause), including death, Disability or
Retirement, or in the event of an unforeseeable emergency of a participant still
in service, the Committee may, in its sole discretion, when it finds that a
waiver would be in the best interest of the Company, waive in whole or in part
any or all remaining restrictions with respect to such participant’s shares of
Restricted Stock.

10



--------------------------------------------------------------------------------



 



(v) Notwithstanding the foregoing, all restrictions with respect to any
participant’s shares of Restricted Stock shall lapse, on the date determined by
the Committee, prior to, but in no event more than sixty (60) days prior to, the
occurrence of any of the following events: (i) dissolution or liquidation of the
Company, other than in conjunction with a bankruptcy of the Company or any
similar occurrence, (ii) any merger, consolidation, acquisition, separation,
reorganization, or similar occurrence, where the Company will not be the
surviving entity or (iii) the transfer of substantially all of the assets of the
Company or 75% or more of the outstanding Stock of the Company.
     SECTION 8. DEFERRED STOCK AWARDS.
     (a) ADMINISTRATION. Deferred Stock may be awarded either alone or in
addition to other awards granted under the Plan. The Committee shall determine
the officers, key employees and Consultants of the Company and Subsidiaries to
whom and the time or times at which Deferred Stock shall be awarded, the number
of Shares of Deferred Stock to be awarded to any participant or group of
participants, the duration of the period (the “Deferral Period”) during which,
and the conditions under which, receipt of the Stock will be deferred, and the
terms and conditions of the award in addition to those contained in paragraph
(b) of this Section 8. The Committee may also condition the grant of Deferred
Stock upon the attainment of specified performance goals. The provisions of
Deferred Stock awards need not be the same with respect to each recipient.
     (b) TERMS AND CONDITIONS.
(i) Subject to the provisions of this Plan and the award agreement, Deferred
Stock awards may not be sold, assigned, transferred, pledged or otherwise
encumbered during the Deferral Period. At the expiration of the Deferral Period
(or Elective Deferral Period, where applicable), share certificates shall be
delivered to the participant, or his legal representative, in a number equal to
the shares covered by the Deferred Stock award.
(ii) Amounts equal to any dividends declared during the Deferral Period with
respect to the number of shares covered by a Deferred Stock award will be paid
to the participant currently or deferred and deemed to be reinvested in
additional Deferred Stock or otherwise reinvested, all as determined at the time
of the award by the Committee, in its sole discretion.
(iii) Subject to the provisions of the award agreement and paragraph (b)(iv) of
this Section 8, upon termination of employment for any reason during the
Deferral Period for a given award, the Deferred Stock in question shall be
forfeited by the participant.
(iv) In the event of special hardship circumstances of a participant whose
employment is terminated (other than for Cause) including death, Disability or
Retirement, or in the event of an unforeseeable emergency of a participant still
in service, the Committee may, in its sole discretion, when it finds that a
waiver would be in the best interest of the Company, waive in whole or in part
any or all of the remaining deferral limitations imposed hereunder with respect
to any or all of the participant’s Deferred Stock.

11



--------------------------------------------------------------------------------



 



(v) A participant may elect to further defer receipt of the award for a
specified period or until a specified event (the “Elective Deferral Period”),
subject in each case to the Committee’s approval and to such terms as are
determined by the Committee, all in its sole discretion. Subject to any
exceptions adopted by the Committee, such election must generally be made prior
to completion of one half of the Deferral Period for a Deferred Stock award (or
for an installment of such an award).
(vi) Each award shall be confirmed by, and subject to the terms of, a Deferred
Stock agreement executed by the Company and the participant.
     SECTION 9. TRANSFER, LEAVE OF ABSENCE, ETC.
     For purposes of the Plan, the following events shall not be deemed a
termination of employment:
     (a) a transfer of an employee from the Company to a Parent Corporation or
Subsidiary, or from a Parent Corporation or Subsidiary to the Company, or from
one Subsidiary to another;
     (b) a leave of absence, approved in writing by the Committee, for military
service or sickness, or for any other purpose approved by the Company if the
period of such leave does not exceed ninety (90) days (or such longer period as
the Committee may approve, in its sole discretion); and
     (c) a leave of absence in excess of ninety (90) days, approved in writing
by the Committee, but only if the employee’s right to reemployment is guaranteed
either by a statute or by contract, and provided that, in the case of any leave
of absence, the employee returns to work within 30 days after the end of such
leave.
     SECTION 10. AMENDMENTS AND TERMINATION.
     The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made (i) which would impair the rights
of an optionee or participant under a Stock Option, Restricted Stock or other
Stock-based award theretofore granted, without the optionee’s or participant’s
consent, or (ii) which without the approval of the stockholders of the Company
would cause the Plan to no longer comply with Rule 16b-3 under the Securities
Exchange Act of 1934, Section 422 of the Code or any other regulatory
requirements.
     The Committee may amend the terms of any award or option theretofore
granted, prospectively or retroactively to the extent such amendment is
consistent with the terms of this Plan, but no such amendment shall impair the
rights of any holder without his or her consent except to the extent authorized
under the Plan. The Committee may also substitute new Stock Options for
previously granted options, including previously granted options having higher
option prices.

12



--------------------------------------------------------------------------------



 



     SECTION 11. UNFUNDED STATUS OF PLAN.
     The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payments not yet made to a
participant or optionee by the Company, nothing contained herein shall give any
such participant or optionee any rights that are greater than those of a general
creditor of the Company. In its sole discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Stock or payments in lieu of or with respect to awards
hereunder, provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.
     SECTION 12. GENERAL PROVISIONS.
     (a) The Committee may require each person purchasing shares pursuant to a
Stock Option under the Plan to represent to and agree with the Company in
writing that the optionee is acquiring the shares without a view to distribution
thereof. The certificates for such shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer.
     All certificates for shares of Stock delivered under the Plan pursuant to
any Restricted Stock, Deferred Stock or other Stock-based awards shall be
subject to such stock-transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Stock is
then listed, and any applicable Federal or state securities laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
     (b) Subject to paragraph (d) below, recipients of Restricted Stock,
Deferred Stock and other Stock-based awards under the Plan (other than Stock
Options) are not required to make any payment or provide consideration other
than the rendering of services.
     (c) Nothing contained in this Plan shall prevent the Board of Directors
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases. The adoption
of the Plan shall not confer upon any employee of the Company or any Subsidiary
any right to continued employment with the Company or a Subsidiary, as the case
may be, nor shall it interfere in any way with the right of the Company or a
Subsidiary to terminate the employment of any of its employees at any time.
     (d) Each participant shall, no later than the date as of which any part of
the value of an award first becomes includible as compensation in the gross
income of the participant for Federal income tax purposes, pay to the Company,
or make arrangements satisfactory to the Committee regarding payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to the award. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements and the Company and Subsidiaries
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the participant. With respect to
any award under the Plan, if the terms of such

13



--------------------------------------------------------------------------------



 



award so permit, a participant may elect by written notice to the Company to
satisfy part or all of the withholding tax requirements associated with the
award by (i) authorizing the Company to retain from the number of shares of
Stock that would otherwise be deliverable to the participant, or (ii) delivering
to the Company from shares of Stock already owned by the participant, that
number of shares having an aggregate Fair Market Value equal to part or all of
the tax payable by the participant under this Section 12(d). Any such election
shall be in accordance with, and subject to, applicable tax and securities laws,
regulations and rulings.
     (e) At the time of grant, the Committee may provide in connection with any
grant made under this Plan that the shares of Stock received as a result of such
grant shall be subject to a repurchase right in favor of the Company, pursuant
to which the participant shall be required to offer to the Company upon
termination of employment for any reason any shares that the participant
acquired under the Plan, with the price being the then Fair Market Value of the
Stock or, in the case of a termination for Cause, an amount equal to the cash
consideration paid for the Stock, subject to such other terms and conditions as
the Committee may specify at the time of grant. The Committee may, at the time
of the grant of an award under the Plan, provide the Company with the right to
repurchase, or require the forfeiture of, shares of Stock acquired pursuant to
the Plan by any participant who, at any time within two years after termination
of employment with the Company, directly or indirectly competes with, or is
employed by a competitor of, the Company.
     (f) The reinvestment of dividends in additional Restricted Stock (or in
Deferred Stock or other types of Plan awards) at the time of any dividend
payment shall only be permissible if the Committee (or the Company’s chief
financial officer) certifies in writing that under Section 3 sufficient shares
are available for such reinvestment (taking into account then outstanding Stock
Options and other Plan awards).
     (g) The Plan is expressly made subject to the approval by shareholders of
the Company. If the Plan is not so approved by the shareholders on or before one
year after this Plan’s adoption by the Board of Directors, this Plan shall not
come into effect. The offering of the shares hereunder shall be also subject to
the effecting by the Company of any registration or qualification of the shares
under any federal or state law or the obtaining of the consent or approval of
any governmental regulatory body which the Company shall determine, in its sole
discretion, is necessary or desirable as a condition to or in connection with,
the offering or the issue or purchase of the shares covered thereby. The Company
shall make every reasonable effort to effect such registration or qualification
or to obtain such consent or approval.

14